USCA4 Appeal: 17-4588      Doc: 45         Filed: 07/25/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 17-4588


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANGEL MANUEL RIVAS, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00006-MSD-LRL-1)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant
        Federal Public Defender, Andrew W. Grindrod, Assistant Federal Public Defender,
        OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant.
        G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia, Richard D. Cooke,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 17-4588      Doc: 45         Filed: 07/25/2022     Pg: 2 of 3




        PER CURIAM:

               In January 2017, a federal grand jury returned a three-count indictment charging

        Angel Manuel Rivas, Jr., with conspiracy to interfere with interstate commerce by robbery

        (“Hobbs Act robbery”), in violation of 18 U.S.C. § 1951(a) (Count 1); a substantive count

        of Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951(a), 2 (Count 2); and brandishing

        a firearm in furtherance of a crime of violence, to wit: the conspiracy to commit Hobbs Act

        robbery and the Hobbs Act robbery charged in Counts 1 and 2, in violation of 18 U.S.C.

        §§ 924(c)(1)(A), 2 (Count 3). Rivas filed a motion to dismiss Count 3 based on Johnson

        v. United States, 576 U.S. 591, 602 (2015) (declaring residual clause of Armed Career

        Criminal Act, 18 U.S.C. § 924(e), unconstitutionally vague), which the district court

        denied. Rivas thereafter entered a conditional guilty plea to Counts 2 and 3, reserving the

        right to challenge on appeal the district court’s adverse ruling on the motion to dismiss.

        The court later sentenced Rivas to an aggregate term of 216 months’ imprisonment,

        consisting of 132 months on Count 2 and a consecutive 84-month term on Count 3.

               On appeal, Rivas argues that the district court erroneously denied his motion to

        dismiss and asks that we vacate his conviction on Count 3. According to Rivas, because

        Count 3 was predicated on both Count 1—conspiracy to commit Hobbs Act robbery, which

        is not a crime of violence after Johnson, see United States v. Simms, 914 F.3d 229, 233-34,

        236-37 (4th Cir. 2019)—and Count 2—Hobbs Act robbery, which remains a crime of

        violence after Johnson, see United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)—

        his § 924(c) conviction is invalid. Finding no error, we affirm.



                                                     2
USCA4 Appeal: 17-4588      Doc: 45         Filed: 07/25/2022      Pg: 3 of 3




               The critical documents establish that Count 3 was predicated on both the substantive

        Hobbs Act robbery offense charged in Count 2 and the conspiracy to commit Hobbs Act

        robbery offense charged in Count 1. Rivas’ asserted claim of legal error is therefore

        foreclosed by our recent decision in United States v. Crawley, 2 F.4th 257, 263 (4th Cir.

        2021) (holding that, if a defendant’s § 924(c) conviction is “expressly based on [a] valid

        and invalid predicate,” then it “remains sound following Johnson and its progeny”), cert.

        denied, 142 S. Ct. 819 (2022). Accordingly, the district court did not err when it denied

        Rivas’ motion to dismiss.

               We therefore affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3